DETAILED ACTION
Claims 1 - 8 of U.S. Application No. 16846741 filed on 4/13/2020 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazaki wt al. (US 20140354094; Hereinafter, “Yazaki”).
Regarding claim 1: Yazaki discloses a terminal connection structure (the connection of the ends 5Eu, 5Ev, 5Ew) for a rotary machine (title) which electrically connects (by power supply terminals 7U, 7V, and 7W; para [0083]) the rotary machine (the ends of the coil conductors 5) and a terminal block (3) of a power control unit (the power supply), comprising: 
a terminal (5Eu, 5Ev, 5Ew) including a layered portion (each terminal comprise 4 layers as seen in fig. 1 – 3) connected to a winding (5) of the rotary machine (fig. 1-3) and formed by layering at least a first conductor portion (annotated fig.1 below) and a second conductor portion (annotated fig. 1 below); and a fastening member (24; fig. 3) fastening the terminal (5Eu, 5Ev, 5Ew) and the terminal block (3) of the power control unit (the power supply).

    PNG
    media_image1.png
    780
    930
    media_image1.png
    Greyscale

Regarding claim 3/1: Yazaki disclose the limitations of claim 1 and further discloses that the first conductor portion and the second conductor portion (shown in the annotated fig. 1 above) are respectively plate-shaped metal bodies having the same shape (all made of conductor 5, plate shaped, para [0053]).
Regarding claim 5/1: Yazaki disclose the limitations of claim 1 and further discloses that the terminal includes a connection portion (7U, 7V, 7W) electrically connected to the layered portion (5Eu, 5Ev, 5Ew) and having a rigidity and a mechanical strength higher than the layered portion (since as seen in fig. 1 – 3, the cross-section of the connection portion 7 is larger than the total of the cross-section of all the conductors of the layered portions), and in the connection portion (7), the terminal (the ends of the terminal conductors 5E) and the terminal block (3) of the power control unit (the power supply) are fastened by the fastening member (24).
Regarding claim 7/3/1: Yazaki disclose the limitations of claim 3 and further discloses that the terminal includes a connection portion (7U, 7V, 7W) electrically connected to the layered portion (5Eu, 5Ev, 5Ew) and having a rigidity and a mechanical strength higher than the layered portion (since as seen in fig. 1 – 3, the cross-section of the connection portion 7 is larger than the total of the cross-section of all the conductors of the layered portions), and in the connection portion (7), the terminal (the ends of the terminal conductors 5E) and the terminal block (3) of the power control unit (the power supply) are fastened by the fastening member (24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki in view of Toratani Tomoaki (JP 2007259553; Hereinafter, “Tomoaki”).
Regarding claim 2/1: Yazaki disclose the limitations of claim 1 but does not disclose that a stacking direction of the first conductor portion and the second conductor portion is the same as an axis direction of the fastening member.
Tomoaki disclose that the stacking direction (the annotated fig. 6 below) of the first conductor portion (at least one of 40, 41, 42, 43) and the second conductor portion (at least one of 44, 45, 46, 47) is the same as an axis direction of the fastening member (the same axis of the hole of connecting terminal 74 where 74 is being secured).

    PNG
    media_image2.png
    615
    936
    media_image2.png
    Greyscale


Regarding claim 4/2/1: Yazaki in view of Tomoaki disclose the limitations of claim 2 and Yazaki further discloses that the first conductor portion and the second conductor portion (shown in the annotated fig. 1 above) are respectively plate-shaped metal bodies having the same shape (all made of conductor 5, plate shaped, para [0053]).
Regarding claim 6/2/1: Yazaki in view of Tomoaki disclose the limitations of claim 2 and Yazaki further discloses that the terminal includes a connection portion (7U, 7V, 7W) electrically connected to the layered portion (5Eu, 5Ev, 5Ew) and having a rigidity and a mechanical strength higher than the layered portion (since as seen in fig. 1 – 3, the cross-section of the connection portion 7 is larger than the total of the cross-section of all the conductors of the layered portions), and in the connection portion (7), the terminal (the ends of the terminal conductors 5E) and the terminal block (3) of the power control unit (the power supply) are fastened by the fastening member (24).
Regarding claim 8/4/2/1: Yazaki in view of Tomoaki disclose the limitations of claim 4 and Yazaki further discloses that the terminal includes a connection portion (7U, 7V, 7W) electrically connected to the layered portion (5Eu, 5Ev, 5Ew) and having a rigidity and a mechanical strength higher than the layered portion (since as seen in fig. 1 – 3, the cross-section of the connection portion 7 is larger than the total of the cross-section of all the conductors of the layered portions), and in the connection portion (7), the terminal (the ends of the terminal conductors 5E) and the terminal block (3) of the power control unit (the power supply) are fastened by the fastening member (24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832